DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2014/0300942 (“Van Lierop”) in view of U.S. Patent Pub. 2016/0025964 (“Torayashiki”).
Claim 1
Van Lierop discloses an optical scanning device comprising: a reflector having a reflection surface on which light is reflected (mirror 52); and a drive beam having one end and the other end, the one end being fixed as a fixed end, and the other end being connected as a drive end to the reflector through a link beam, the drive beam including a beam body having a width in a first direction and extending in a second direction crossing the first direction (torsion beams 40 with links 74), and a piezoelectric portion formed to be in contact with the beam body, wherein the piezoelectric portion is partitioned by grooves to include a plurality of piezoelectric bodies (paragraph [0051], piezoelectric actuator 80), the grooves including a plurality of first grooves that extend in the first direction and that are spaced apart from each other in the second direction (Fig. 4A, comb fingers 110).
Van Lierop discloses comb shaped piezoelectric actuators in an array but does not appear to explicitly disclose the piezoelectric bodies are disposed to be reduced in length in the second direction as the piezoelectric bodies approach the fixed end, and the piezoelectric bodies are disposed to be reduced in length in the second direction as the piezoelectric bodies approach the drive end.
Torayashiki discloses a similar mirror device with piezoelectric actuators in a an array having a comb shaped with a changed spacing between the comb fingers with closer spacing as the actuators are closer to the hinge (paragraph [0201-0202]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the piezoelectric bodies are disposed to be reduced in length in the second direction as the piezoelectric bodies approach the fixed end, and the piezoelectric bodies are disposed to be reduced in length in the second direction as the piezoelectric bodies approach the drive end, as disclosed by Torayashiki, into the device of Van Lierop, for the purpose of reducing the amount of displacement required to tilt the mirror (Torayashiki, paragraph [0202]).

Claim 3
Van Lierop in view of Torayashiki discloses the optical scanning device according to claim 1, wherein the grooves include a plurality of second grooves that extend in the second direction and that are spaced apart from each other in the first direction, and the piezoelectric bodies are further partitioned by the second grooves (Van Lierop, Fig. 2A).  

Claim 4
Van Lierop in view of Torayashiki discloses the optical scanning device according to claim 3, wherein the link beam is connected to the drive end from the first direction, and the piezoelectric bodies are disposed to be reduced in length in the first direction as the piezoelectric bodies approach a portion of the drive end to which the link beam is connected (Torayashiki, paragraph [0202]). 

Claim 5
Van Lierop in view of Torayashiki discloses the optical scanning device according to claim 1.
Van Lierop does not appear to explicitly disclose wherein the drive beam is bent through a coupling portion provided between the one end and the other end, and  7Application No. 16/483,207 Preliminary Amendment in the drive beam, the piezoelectric bodies are disposed to be reduced in length in the second direction as the piezoelectric bodies approach the coupling portion.
Torayashiki discloses a drive beam bent at a coupling portion (Fig. 14, paragraph [0193]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the drive beam is bent through a coupling portion provided between the one end and the other end, and  7Application No. 16/483,207 Preliminary Amendment in the drive beam, the piezoelectric bodies are disposed to be reduced in length in the second direction as the piezoelectric bodies approach the coupling portion, as disclosed by Torayashiki, into the device of Van Lierop, for the purpose of providing more electrical insulation between movable combs (Torayashiki, paragraph [0196]).

Claim 6 
Van Lierop in view of Torayashiki discloses the optical scanning device according to claim 1, wherein the piezoelectric portion includes a lower electrode formed between a lower surface of each of the piezoelectric bodies and the beam body, and an upper electrode formed to be in contact with an upper surface of each of the piezoelectric bodies (Van Lierop, Fig. 4A, paragraph [0051]).  

Claim 7
 Van Lierop in view of Torayashiki discloses the optical scanning device according to claim 6, wherein a neutral axis is located along an interface between each of the piezoelectric bodies and the lower electrode (Van Lierop, paragraph [0059], neutral stress at rotation axis).  

Claim 8
 Van Lierop in view of Torayashiki discloses the optical scanning device according to claim 6, wherein the grooves each have a depth that reaches an interface between each of the piezoelectric bodies and the lower electrode (Van Lierop, Fig. 4A). 

Claim 9
Van Lierop in view of Torayashiki discloses the optical scanning device according to claim 6, wherein the grooves each have a depth shallower than a position of an interface between each of the piezoelectric bodies and the lower electrode (Van Lierop, Fig. 4A, depth extends through the entire cut).   

Claim 10
Van Lierop in view of Torayashiki discloses the optical scanning device according to claim 6, wherein the grooves each have a depth that reaches the beam body (Van Lierop, Fig. 4A). 

Claim 11
Van Lierop discloses a method of manufacturing an optical scanning device that includes a drive beam configured to drive a reflector through a link beam, the reflector having a reflection surface on which light is reflected (mirror 52 and torsion beams 40 with links 74), forming the drive beam and the reflector comprising: preparing a substrate (paragraph [0052], silicon substrate prep); forming a first conductive film so as to cover the substrate; forming a piezoelectric film so as to cover the first conductive film (paragraph [0051-0052], conductive film patterned with piezoelectric body); forming a second conductive film so as to cover the piezoelectric film (paragraph [0052], second conductive film); by processing each of the second conductive film, the piezoelectric film, and the first conductive film, forming a piezoelectric portion including piezoelectric bodies; and, by processing the substrate, forming the reflector and the link beam, and forming a beam body having one end that is fixed to the substrate and the other end that is connected to the reflector through the link beam, the beam body being in contact with the piezoelectric portion, wherein the forming a piezoelectric portion includes obtaining the piezoelectric bodies partitioned by providing grooves in the piezoelectric film, the grooves including a plurality of first grooves that extend in a first direction and that are spaced apart from each other in a second direction crossing the first direction, and in the obtaining the piezoelectric bodies partitioned by providing grooves (paragraph [0052], forming comb shaped bodies partitioned by openings).
Van Lierop does not appear to explicitly disclose the piezoelectric bodies are disposed to be reduced in length in the second direction as the piezoelectric bodies approach a portion at the one end of the beam body, and the piezoelectric bodies are disposed to be reduced in length in the second direction as the piezoelectric bodies approach a portion at the other end of the beam body.  
Torayashiki discloses a similar mirror device with piezoelectric actuators in an array having a comb shaped with a changed spacing between the comb fingers with closer spacing as the actuators are closer to the hinge (paragraph [0201-0202]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the piezoelectric bodies are disposed to be reduced in length in the second direction as the piezoelectric bodies approach a portion at the one end of the beam body, and the piezoelectric bodies are disposed to be reduced in length in the second direction as the piezoelectric bodies approach a portion at the other end of the beam body, as disclosed by Torayashiki, into the device of Van Lierop, for the purpose of reducing the amount of displacement required to tilt the mirror (Torayashiki, paragraph [0202]).

Claim 12
Van Lierop in view of Torayashiki discloses the method of manufacturing an optical scanning device according to claim 11, wherein in the obtaining the piezoelectric bodies partitioned by providing grooves, the piezoelectric bodies are further partitioned by providing a plurality of second grooves that extend in the second direction and that are spaced apart from each other in the first direction, and the piezoelectric bodies are disposed to be reduced in length in the first direction as the piezoelectric bodies approach a portion of the beam body that is connected to the link beam (Torayashiki, paragraph [0202]). 

Claim 13
 Van Lierop in view of Torayashiki discloses the method of manufacturing an optical scanning device according to claim 11, wherein in the obtaining the piezoelectric bodies partitioned by providing grooves, the grooves each are formed so as to reach the first conductive film (Van Lierop, Fig. 4A).   

Claim 14
Van Lierop in view of Torayashiki discloses the method of manufacturing an optical scanning device according to claim 11, wherein in the obtaining the piezoelectric bodies partitioned by providing grooves, the grooves each are formed to extend partway through the piezoelectric film (Van Lierop, Fig. 4A).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the present application relates in general to an optical scanning device having a reflector and a drive beam having a beam body and piezoelectric portion.  The cited art discloses a similar optical scanning device having a reflector and a drive beam having a beam body and piezoelectric portion.  However, the cited art does not appear to explicitly disclose or suggest wherein while the fixed end in the drive beam is defined as a reference position, assuming that, in a state where the drive beam is not displaced, the second direction in which the drive beam extends is defined as an X-axis direction, a direction crossing the first direction and the second direction is defined as a Z-axis direction, a length of the drive beam 6Application No. 16/483,207 Preliminary Amendment in the X-axis direction is defined as L, and a distance from the reference position in the X- axis direction is defined as x, and assuming that, in a state where the drive beam is displaced, a displacement from the reference position to the drive end in the Z-axis direction is defined as U, a modulus of transverse elasticity of each of the piezoelectric bodies is defined as G, a shearing stress occurring in each of the piezoelectric bodies is defined as r, and a length of each of the piezoelectric bodies in the X-axis direction that are obtained by partitioning and located at the distance x is defined as  Δ x, the  Δx is set to be equal to or less than a length calculated by a following equation:  Δ x = {(3L/2 – 3x) – {(3L/2 – 3x)2 – 2L3τ/(UG)]1/2]/2. Thus, the specific constraints of the drive beam and piezoelectric bodies as required by the claim is not provided by the cited art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LIN/Primary Examiner, Art Unit 2853